     Case: 4:20-cv-00998-HEA Doc. #: 8 Filed: 08/07/20 Page: 1 of 2 PageID #: 29




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

TANESHIA RODGERS,                              )
                                               )
               Plaintiff,                      )       Case No: 4:20-CV-00998
                                               )
v.                                             )       JURY TRIAL DEMANDED
                                               )
SECURA INSURANCE COMPANY,                      )
                                               )
               Defendant.                      )

                                     MOTION TO DISMISS

        COMES NOW Defendant SECURA Insurance, A Mutual Company (“SECURA”), by and

through undersigned counsel, pursuant to Fed. R. Civ. P. 12(b)(6), and moves the Court for an

order dismissing Plaintiff’s Petition for failure to state a claim, and in support of the same, states

as follows:

        1.     On July 30, 2020, SECURA removed this present action from the Circuit Court of

St. Louis County, Missouri.

        2.     Plaintiff’s Petition, originally filed in the Circuit Court of St. Louis County, alleges

Plaintiff Taneshia Rodgers sustained certain damages as a result of a motor vehicle collision with

uninsured driver Daja Jamerson.

        3.     Plaintiff seeks recovery of $200,000 against SECURA premised only on the

insufficient conclusory statements that Plaintiff is “entitled to the protection of uninsured motorist

coverage.”

        4.     Plaintiff’s Petition fails to state a claim upon which relief may be granted because

the facts plead are insufficient to establish and maintain a count for breach of the uninsured

motorist contract.
                                                   1
   Case: 4:20-cv-00998-HEA Doc. #: 8 Filed: 08/07/20 Page: 2 of 2 PageID #: 30


         5.      As such, Plaintiff’s Petition should be dismissed.

         6.      In further support of its motion, SECURA incorporates herein by reference its

Memorandum of Law in Support filed contemporaneously herewith.

         WHEREFORE, Defendant SECURA Insurance, A Mutual Company respectfully requests

this honorable Court dismiss Plaintiff’s Petition for failure to state a claim, and for such other and

further relief as the Court deems just and proper.

                                               Respectfully submitted,

                                               BAKER STERCHI COWDEN & RICE LLC


                                           By: /s/ Richard I. Woolf_____________
                                               Richard I. Woolf, MO58146
                                               Andreea T. Sharkey, MO70399
                                               100 N. Broadway, 21st Floor
                                               St. Louis, MO 63102
                                               (314) 345-5000 Main
                                               (314) 345-5055 Facsimile
                                               rwoolf@bscr-law.com
                                               asharkey@bscr-law.com
                                               Attorneys for Defendant
                                               SECURA Insurance, A Mutual Company

                                  CERTIFICATE OF SERVICE

        I hereby certify that on the 7th day of August, 2020, the foregoing was filed electronically
using the Court’s CM/ECF system, and served via electronic on the following counsel of record:

Ronald A. Roth
Roth Law Office, LLC
2421 Corporate Centre Drive, Suite 103
Granite City, IL 62040
618-931-5000
raroth@rothlaw.com
Attorney for Plaintiff


                                                       /s/ Richard I. Woolf

4838-0508-6150




                                                   2
